   Case 2:18-cv-01042-MHT-CSC Document 24 Filed 03/31/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JONATHAN HUNTER MARTIN,            )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )          2:18cv1042-MHT
                                   )               (WO)
MARY COOK, Warden, and             )
CAPTAIN KING,                      )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States        Magistrate        Judge's

recommendation (Doc. 22) is adopted to the extent set

forth below.

    (2) This lawsuit is dismissed without prejudice for

failure to follow the orders of the court and failure

to prosecute.

    No costs are taxed.
   Case 2:18-cv-01042-MHT-CSC Document 24 Filed 03/31/21 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final     judgment

pursuant   to   Rule   58    of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 31st day of March, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
